Citation Nr: 9915640	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE 

Whether the Department of Veterans Affairs (VA) allowed the 
correct amount of claimed unreimbursed payments for medical 
expenses in calculating the veteran's monthly rate of 
Improved Pension for the period extending from December 1, 
1993 to the present date.

(The issue of entitlement to service connection for sleep 
apnea is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946, from August 1947 to June 1950, and from August 1950 to 
October 1951.

This appeal arises from an October 1994 notification letter 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) determined that portions of the veteran's claimed 
unreimbursed medical expenses were not deductible from his 
annual countable income.  A hearing was conducted in July 
1995.  In August 1995, a Hearing Officer determined that VA 
did not allow the correct amount of unreimbursed payments for 
medical expenses and allowed the claimed deductions, 
excluding the veteran's attorney fees and life insurance 
premium payments.  

In a February 1994 rating action, entitlement to service 
connection for a heart disorder was denied.  In April 1994, 
the RO received notice of disagreement and in May 1994, a 
statement of the case was issued to the veteran.  In 
September 1994, the veteran asked the RO to stop the appeal 
associated with his claim.  Nevertheless, in an October 1994 
notification letter, the veteran was told that service 
connection for arteriosclerotic heart disease had been 
granted and evaluated as noncompensably disabling.  The 
record then shows in December 1994, the veteran, through his 
representative, indicated that he wanted to reopen the claim 
for service connection for a heart disorder.  In a September 
1995 rating action and in rating determinations thereafter, 
the RO denied entitlement to service connection for 
arteriosclerotic heart disease with hypertension.  Thus far, 
the veteran has not disagreed with the adverse 
determinations.  In view of the foregoing, the Board of 
Veterans' Appeals (Board) finds that service connection for 
arteriosclerotic heart disease is not in effect and that the 
issue has not been properly developed for appellate review.  
If the veteran desires to reopen his claim, he may contact 
the RO.


FINDINGS OF FACT

1.  During the applicable period, the veteran's medical 
expenses --prescription costs, office visit fees, insurance 
costs, laboratory costs, and medical supplies, equipment and 
repair costs --were deducted from his annual countable 
income.  

2.  Unreimbursed expenses for attorney fees and life 
insurance premiums are not deductible medical expenses as 
contemplated in the regulation.  The expenses therefore are 
not deductible from the veteran's annual countable income.


CONCLUSION OF LAW

VA excluded the correct amount of unreimbursed medical 
expenses in computing the veteran's annual countable income 
for Improved Pension benefits for the period extending from 
December 1, 1993 to the present.  
38 U.S.C.A. §§ 5107, 1503(a)(1) (West 1991); 38 C.F.R. 
§§ 3.102, 3.272, 3.273 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of this decision, there is no dispute as to the 
evidence submitted.  Here, the issue in controversy pertains 
to the law and its meaning.  As such, the concept of well 
groundedness is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Review of the record shows that entitlement to nonservice-
connected pension benefits was initially awarded in July 
1972.  In June 1989, the veteran requested consideration for 
receipt of pension benefits under the Improved Pension Law, 
if the program was more advantageous.  The veteran also 
submitted an income verification report along with his 
expected medical expenses.  

In July 1989, the veteran was told that his income exceed the 
limit for Improved Pension; however, after July 1, 1990, he 
could submit an updated VA Form 21-0516, including a list of 
all unreimbursed medical expenses paid between July 1, 1989 
and July 1, 1990.  His annual countable income for VA 
purposes would then be reevaluated.  

Thereafter, the veteran submitted a copy of his wife's 1988 
W-2 Wage and Tax Statement, showing earnings of $7,943.43; a 
1988 Social Security Benefits Statement, showing an award of 
$5,889.60; a March 1989 workers' compensation report from 
Smitty's Super Valu; and a copy of his wife's notice of 
average monthly wages dated in May 1989 and totaling $960.23.  
The veteran also submitted Improved Pension Eligibility 
Verification Reports (EVR) extending from February 1988 to 
November 1989, showing that he and his spouse received Social 
Security benefits and incurred expenses from Medicare 
premiums and other deductibles associated with medical 
treatment.  Medical statements associated with expenses 
incurred from April to December 1991, primarily detailing 
payments for x-ray readings, attorney fees, doctor fees, 
dental plates, insurance, medication, prescription 
eyeglasses, and health care appliances such as a hot tub and 
hospital bed, were also received.

The veteran submitted another EVR in October 1992.  On the 
report, the veteran acknowledged that he and his spouse 
received $552 and $287 from Social Security benefits, 
respectively.  The veteran also submitted several reports 
explaining his medical expenses.  The reports generally show 
the veteran had paid medical and dental fees, and had paid 
for deductibles associated with treatment received and 
laboratory tests conducted.  Specifically, the reports show 
that the veteran paid $1,837 in attorney fees in November 
1992.  Canceled check stubs showing that the veteran paid 
$2,999 and $300 for spa use are also of record.  Continued 
expenses incurred from obtaining medical appliances, 
laboratory tests, and additional supplies were documented on 
a December 1992 statement concerning the veteran's medical, 
legal, and other related expenses.  

The record then shows in July 1993, it was reported that the 
veteran and his spouse received $7,207 and $3,931, 
respectively, in Social Security benefits and on an August 
1993 Financial Status Report, the veteran reported that he 
and his spouse received $564 and $344 per month from Social 
Security.  They also separately received $31.80 from 
Medicare.  The combined monthly net income was $908 with 
monthly expenses of $1,079.  The monthly balance was -
$171.93.  

Thereafter the veteran submitted an August 1994 EVR showing 
that he received $616.10 from Social Security benefits and 
that his spouse received $390.10.  The veteran also reported 
receiving $4,080.91 from other retirement resources.  
Additional copies of reports associated with an explanation 
of medical expenses extending from January 1994 to December 
1994 are also of record.  The reports generally show that the 
veteran continued to pay deductibles for medication, 
laboratory tests, and office visits.  He veteran also 
reported incurring legal fees in the amount of $1,364.04.

In September 1994, VA told the veteran that his request to 
reopen the claim for nonservice-connected disability pension 
was denied.  The evidence considered was then noted and the 
veteran was told that his annual income for VA purposes was 
$16,155 from Social Security and other retirement exceeded 
the maximum annual pension rate of $10,240 for a veteran with 
one dependent.  VA acknowledged that medical expenses could 
be counted prospectively to reduce his income if expenses for 
the next 12 months could be predicted with a high degree of 
accuracy and his income for the next 12 months would be 
static or could be predicted with a high degree of accuracy.  
The veteran was told that the medical expenses he claimed 
were listed on photocopies which were not acceptable in 
making a determination, only in verifying medical expenses 
currently being used to reduce income.  

In September 1994, the veteran resubmitted medical expenses 
concerning his medical, legal, and other expenses.  The 
statements show that the veteran paid for medical 
prescriptions and supplies including oxygen, Prednisone, 
Dyazide, transportation to and from medical facilities, x-
rays and insulin.  The veteran also expressed disagreement 
with the RO's denial 

By an October 1994 notification letter, disability pension 
was awarded.  The award was based on the veteran's countable 
annual income of $6,710 from November 29, 1993.  The veteran 
again disagreed with the RO's determination.  In November 
1994, a statement of the case addressing the veteran's claim 
was issued.  In the statement of the case, the RO reasoned 
that only $9,956 of the claimed expenses were for 
products/services related to medical care and if the 
appellant had more than $9,956 in unreimbursed payments for 
medical expenses from November 1993 to November 1994, he 
should submit a revised Request for Information Concerning 
Medical, Legal and Other expenses, for that time period.  The 
veteran was told that payments from legal fees, scooter 
insurance, chemicals for spa, and engraved identification 
bracelets were examples of payments that were not reasonably 
related to medical care.  

In December 1994, the veteran continued to express 
disagreement with the RO's denial.  The veteran also 
submitted additional statements detailing expenses incurred 
from medical, legal and other costs.  The veteran's expenses 
included payments for prescribed medication, office visits, 
and laboratory tests.  

By a February 1995 notification letter, the veteran was 
advised of his amended award for disability pension benefits.  
In computing the veteran's award amount, a countable annual 
income of $6,186 and medical expenses totaling $10,442 
effective from December 1, 1993 and a countable annual income 
of $6,572 and medical expenses totaling $10,442, effective 
from December 1, 1994 were considered.  

At his personal hearing in July 1995, the veteran stated that 
his medical expenses ranged between $15,000 and $16,000.  The 
veteran testified that from 1991 to 1993, he submitted two 
statement of bills which totaling in excess of $16,000 and VA 
only deducted $10,000.  During the hearing, the veteran 
explained that he used two mechanical scooters to aid with 
transportation.  The cost was $2,625 each.  The veteran added 
he incurred medical expenses from prescription deductibles 
and insurance premiums.  He also purchased a medic alert 
bracelet because he was a diabetic and a whirlpool, as it was 
prescribed by his doctors.  The veteran added he incurred 
additional costs from purchasing chemicals to maintain the 
whirlpool.  The veteran also testified that he had incurred 
legal expenses were related to his medical treatment.  The 
veteran explained that he retained an attorney in order to 
receive medical benefits.  As such, his legal fees should be 
deducted.  Thereafter, he summarized that his medical 
expenses included the amount of almost $6,000 and with the 
lift, almost $8,000 for his scooters; $2,000 for dental work; 
and deductibles for prescriptions and transportation costs.  

After reviewing the veteran's hearing transcript and the 
evidence of record, in August 1995 a Hearing Officer found 
that VA did not allow the correct amount of claimed 
unreimbursed payments from medical expenses to calculate the 
veteran's monthly rate for improved pension for the period 
from December 1, 1993 to the present.  The Hearing Officer 
reasoned that in December 1994, the veteran identified and 
clarified the usage of several items previously disallowed 
and a review of the unreimbursed medical expenses identified 
totaled $17,984.24 extending from January 1994 to December 
1994.  It was noted that repair/maintenance of the adaptive 
equipment was counted in accordance with VA Adjudicative 
Procedural Manual 21-1, part IV, paragraph 16.31(b)(8) 
(hereinafter Manual 21-1).  Unreimbursed medical expenses 
claimed by the veteran, but not authorized included $1,364 
for legal fees and $49 for Washington Life Insurance.  
Accompanying documentation detailing items deducted by the 
Hearing Officer's is also of record.  

Pursuant to the Hearing Officer's determination, in August 
1995 VA told the veteran that his disability pension award 
had been changed.  The veteran was told that his Section 306 
pension, effective from January 1, 1990 to December 31, 1990 
had been restored, as it was a greater benefit at that time 
and Improved Pension was awarded from January 1, 1991, as 
since that time it was the greater benefit.  The veteran also 
was told that his reported unreimbursed medical expenses 
claimed from 1991 and 1993 were considered, as well as his 
unreimbursed medical expenses from 1992 with the exception of 
his claimed attorney fees in the amount of $2,592.  Attorney 
fees are only countable during original awards.  The veteran 
was also told that unreimbursed medical expenses that were 
claimed in 1994 except attorney fees in the amount of $1,634 
and his $49.00 Washington Life Insurance payment were not 
countable medical expenses under current regulation.  The 
veteran's adjusted monthly benefits were then detailed.  

In the letter, the RO explained to the veteran that his 
disability award was amended: effective from January 1, 1990 
based on his spouse's earnings of $280, her other income of 
$5,188, his Social Security award of $6,754, and unreimbursed 
family medical expenses of $393; effective from January 1, 
1991 based on his Social Security award of $6,754, other 
income of $366.00, and unreimbursed family medical expenses 
of $7,551.00; effective from December 1, 1991 based on his 
Social Security award of $7,005.00, other income of $366.00, 
and unreimbursed family medical expenses of $7,551.00; 
effective from February 1, 1992 based on his Social Security 
award of $7005.00, other income of $366.00, and unreimbursed 
family medical expenses of $10,228.00; effective from May 1, 
1992 based on his Social Security award of $7005.00, other 
income of $366.00, his spouse's Social Security award of 
$3,825 and unreimbursed family medical expenses of 
$10,228.00; effective from December 1, 1992, based on his 
Social Security award of $7,207.00, other income of $366.00, 
and his spouse's income of $3,931.00 and unreimbursed family 
medical expenses of $276.00; effective from December 1, 1993 
based on his Social Security award of $7,393.00, other income 
of $366.00, and his spouse's Social Security award of $4,681, 
and unreimbursed family medical expenses of $276.00; 
effective from February 1, 1994 based on his Social Security 
award of $7,393.00, other income of $4,080.00, his spouse's 
income of $4,681, and unreimbursed family medical expenses of 
$17,984.00; effective from December 1, 1994 based on his 
Social Security award of $7,597.00, other income of 
$4,080.00, his spouse's Social Security award of $4,813.00 
and unreimbursed family medical expenses of $17,984.00; and 
effective from January 1, 1995, the award was based on the 
veteran's Social Security award of $7,597.00, other income of 
$4,080.00, his spouse's Social Security award of $4,813.00 
and unreimbursed family medical expenses of $11,000.00.

In addition, in September 1995, the veteran was told that his 
disability pension award had been amended since entitlement 
special monthly pension benefits based on the need for 
regular aid and attendance had been granted.  This was based 
on the  veteran's and his spouse's Social Security awards of 
$7,597.00 and $4,813.00, other income of $4,080.00, and 
unreimbursed family medical expenses of $11,000.00.

The record then shows that in November 1995, the veteran 
submitted additional statements associated with his medical, 
legal, and other expenses.  The statements show that he 
continued to incur medical expenses from office visits, 
mileage costs, prescription medication, laboratory tests, 
obtaining medical appliances, and from maintenance and repair 
of his scooters.  

By a January 1996 notification letter, the veteran was told 
that effective from January 1, 1995, his disability pension 
had been amended based on a countable income of $1,744 (the 
veteran's and his spouse's Social Security awards of $7,597 
and $4,813, respectively, other income of $4,080, and 
unreimbursed income of $15,287); effective from December 1, 
1995, his countable income was $2,368 (the veteran's and his 
spouse's Social Security awards of $7,806 and $5,214, 
respectively, other income of $4,080, and unreimbursed income 
of $15,287); effective from January 1, 1996, his countable 
income was $4,655 (the veteran's and his spouse's Social 
Security awards of $7,806 and $5,214, respectively, other 
income of $4,080, and unreimbursed income of $13,000).

The record then shows that on an April 1996 EVR, the veteran 
stated that he and his spouse anticipated receipt of $7801.20 
and $5214, respectively, from Social Security benefits.  The 
veteran also stated that his spouse owned a $3,000.00 
individual retirement account and that he had incurred 
$13,000 of unreimbursed expenses in 1995 and $17,000 of 
unreimbursed expenses in 1996.  Within the same month, VA 
told the veteran that his disability pension had once again 
been amended, effective from February 1, 1996 based on a 
countable annual income of $560.

In October 1996 and January 1997, the veteran submitted 
additional statements that listed his unreimbursed medical, 
legal, and other expenses.  The statement primarily detailed 
payment distributions for office visits and medical 
prescriptions.  In response, in April 1997, VA told the 
veteran that his disability pension was amended based upon a 
countable income of $0 effective from February 1, 1996.  The 
award was based upon his and his spouse's Social Security 
income of $7,806 and $5,214, respectively, other income of 
$4,095, and unreimbursed income of $20,788.  Effective from 
December 1, 1996, the award was based upon a countable annual 
income of $0 (he and his spouse's Social Security income of 
$8025 and $5,361, respectively, other income of $4,095, and 
unreimbursed income of $20,788), and effective from January 
1, 1997, it was based on a countable income of $6,036 (he and 
his spouse's Social Security income of $8025 and $5,361, 
respectively, other income of $4,095, and unreimbursed income 
of $12,000). 

The veteran's April 1997 EVR shows that he received $8,025 
from Social Security, and his spouse received $5,361.  The 
record also contains December 1997 statements, showing that 
he incurred expenses from insurance premiums and fees from 
office visits.  Also of record is a copy of the veteran's 
Social Security award letter, showing that he would receive 
$388 per month after deductions and a copy of his bank 
statement detailing transactions extending from November to 
December 1997.  A December 1997 EVR report showing that the 
veteran received $668 and his spouse received $379 per month 
in Social Security benefits is also of record.  The veteran 
also listed that he received $312.00 in interest and listed 
his unreimbursed medical expenses paid in 1997 and 1998 as 
$20,000 and $22,000 respectively.  

In March 1998, VA again amended the veteran's pension award 
amount as a result of his 1997 unreimbursed medical expenses.  
VA also considered countable income of $8,025 and $5,073 from 
Social Security awards, $4,111 from income from other 
sources, and $19,681.00 from unreimbursed medical expenses, 
and effective from December 1, 1997, VA considered countable 
income of $8,193 and $5,181 from Social Security, $4,111 from 
income from other sources, and $19,681.00 from unreimbursed 
medical expenses. 

In this case, the veteran asserts that VA did not deduct the 
correct amount of unreimbursed payments from his medical 
expenses when calculating his monthly rate for improved 
pension benefits.  In relevant part, VA regulation provides 
that medical expenses shall be excluded from countable income 
for the purpose of determining entitlement to improved 
pension.  Unless otherwise provided, expenses deductible 
under this section are deductible only during the 12-month 
annualization period in which they were paid.  The regulation 
allows for deductible expenses incurred from the following: 
welfare donations; the value of maintenance furnished by 
relatives or charitable organizations; VA pension benefits; 
reimbursement for casualty loss; profit from sale of 
property; amounts in joint accounts; medical expenses; 
expenses of last illness, burials, and just debts; 
educational expenses; a child's income; payments received 
under the domestic volunteer service act programs; hardship 
exclusion of child's available income; survivor benefit 
annuity; Agent Orange settlement payments; restitution to 
individuals of Japanese ancestry; cash surrender value of 
life insurance; income received by American Indian 
beneficiaries from trust and restricted lands; the Radiation 
Exposure Compensation Act; Alaska Native Claims Settlement 
Act; and monetary allowance under 38 U.S.C. § 1805 for a 
child suffering from spina bifida who is a child of a Vietnam 
veteran.  38 C.F.R. § 3.272.

It is noted that for medical expenses, the regulation 
provides that within the provisions of the following 
paragraphs, there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  An estimate based on a clear and reasonable 
expectation that unusual medical expenditure will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report.  38 C.F.R. § 3.272(g).

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support;(ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2).

Additionally Manual 21-1, part IV, para.16.31 provides, under 
38 CFR 3.272(g) unreimbursed medical expenses paid by a 
beneficiary may be used to reduce the beneficiary's income 
for VA purposes.  A deduction for medical expenses is 
permitted if all the following conditions exist: (1) The 
beneficiary has actually paid the expenses.  Unless medical 
expenses can be allowed prospectively (subparagraph d below), 
no deduction is allowed for expenses which are due but not 
yet actually paid by the beneficiary.  (2) The beneficiary 
has received and will receive no reimbursement for the 
medical expenses from insurance or any other source.  In 
other words, deductible medical expenses must be out-of-
pocket expenses actually paid by the beneficiary.  (3) The 
unreimbursed expenses were incurred on behalf of the 
beneficiary or a relative of the beneficiary (not necessarily 
a dependent for VA purposes) who is a member of the 
beneficiary's household.  (4) The medical expenses were paid 
on or after the date of entitlement to Improved Pension.  If 
the beneficiary elects Improved Pension from protected 
pension, expenses paid on or after the date of election are 
deductible.  

Manual 21-1 also provides that medical expenses include 
insurance premiums.  Premiums paid by the claimant for 
health, medical or hospitalization insurance, e.g., the 
Social Security Medicare deduction, are allowable medical 
expenses.  Premiums paid for life insurance or burial 
insurance, however, are not allowable medical expense 
deductions.  Manual 21-1, part IV, para. 16.31(b)(4).

After reviewing the foregoing evidence of record, the Board 
finds that VA allowed the correct amount of claimed 
unreimbursed payments for medical expenses in calculating the 
veteran's monthly rate of improved pension for the period 
extending from December 1, 1993 to the present.  As shown 
above, in August 1995, a Hearing Officer deducted from the 
veteran's annual countable income unreimbursed payments 
resulting from office visits, prescribed medication, 
laboratory tests, and equipment costs.  Within the same 
month, VA adjusted the veteran's pension award accordingly 
although the claimed attorney fees and life insurance premium 
payments were not deducted.  Thereafter, the record shows 
that on each occasion after receipt of EVR's and statements 
detailing unreimbursed medical expenses, VA ascertained the 
veteran's countable income and amended his disability pension 
award.  See 38 C.F.R. § 3.273(2) (1998).  

The Board recognizes that during this period, expenses 
incurred from attorney's fee and payments made for life 
insurance have not been deducted from the veteran's annual 
countable income.  In this regard, however, the Board finds 
that the exclusion of those deductions was proper.  As shown 
above, VA regulation does not provide for deductions in this 
area.  Those expenses are not contemplated in applicable 
regulation.  See generally 38 C.F.R. § 3.272.  Unreimbursed 
expenses incurred from attorney fees and life insurance 
premiums are also not included with the listing of possible 
medical expenses prescribed in Manual 21-1, part IV, para. 
16.31 and Addendum A.  In fact, Manual 21-1 expressly 
prohibits the deduction of premiums paid for life insurance 
or burial insurance.  Manual 21-1, part IV, para. 
16.31(b)(4).  Considering the foregoing, the denial of a 
deduction associated with attorney fees and life insurance 
premium payments was proper.  See generally 38 C.F.R. 
§ 3.272; Manual 21-1, part IV, para. 16.31.  The Board also 
points out that it is bound in its decisions by VA 
regulations, instructions to the Secretary, and the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991).

After carefully reviewing the development undertaken in this 
case, the Board finds that VA allowed the correct amount of 
claimed unreimbursed payments for medical expenses in 
calculating the veteran's monthly rate of improved pension 
for the period extending from December 1, 1993 to the present 
date.  As such, the law is dispositive and the appeal is 
denied for lack of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426.


ORDER

VA allowed the correct amount of claimed unreimbursed 
payments for medical expenses in calculating the veteran's 
monthly rate of Improved Pension for the period extending 
from December 1, 1993 to the present date.  The veteran's 
appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

